      Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 1 of 45




                         IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


  NICHOLAS DeSIMONE, PATRICK
  GARDNER, MOHAMMAD HUSSAIN,
  PAUL MALSTROM, STEPHEN                             CIVIL ACTION COMPLAINT
  GALLAGHER, CRAIG PALADEAU,
  CORY BENNER, and all others similarly
  situated,                                          CIVIL ACTION NO: 1:20-cv-06492-AJN

                  Plaintiffs,                        RELATED CASE NO: 1:19-cv-01707-AJN

          v.
                                                     (JURY TRIAL DEMANDED)
  TIAA BANK, FSB, f/k/a Everbank Financial
  Corp.,

                  Defendant.

               FIRST AMENDED INDIVIDUAL, CLASS, AND COLLECTIVE
                              ACTION COMPLAINT

      NICHOLAS DeSIMONE of New Jersey (“DeSIMONE”), PATRICK GARDNER of

California (“GARDNER”), MOHAMMAD HUSSAIN of New York (“HUSSAIN”), PAUL

MALSTROM of Maryland (“MALSTROM”), STEPHEN GALLAGHER of Pennsylvania

(“GALLAGHER”), CRAIG PALADEAU of Washington (‘PALADEAU”), and CORY BENNER

of Oregon (“BENNER”) (collectively, the "Named Plaintiffs"), by and through their undersigned

attorneys, file this, their First Amended Complaint and bring this action against Defendant, TIAA

BANK, FSB, f/k/a Everbank Financial Corp., (“Defendant” or “TIAA”), on behalf of themselves

and all others similarly situated employees (“Collective Action Plaintiffs”), for unpaid overtime

compensation, minimum wages, and other relief under the Fair Labor Standards Act ("FLSA"), 29

U.S.C. § 201, et seq. In addition to bringing such claims on an individual basis, Named Plaintiffs

bring this action as a collective action pursuant to 29 U.S.C. § 216(b).

      In addition to his FLSA claims, HUSSAIN (hereinafter the “NY Named Plaintiff”) also
                                                 1
      Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 2 of 45



seeks relief on behalf of himself and all others similarly situated employees who worked for

Defendant in New York in the six years preceding the date of filing of the related action, Lesser,

et al. v. TIAA Bank, 1:19-cv-01707-AJN (S.D.N.Y.) (the “NY Class”) under the New York

Minimum Wage Act, N.Y. Lab. Law §§ 650 et. seq., N.Y. Lab. Law § §190 et. seq., and 12

N.Y.C.C.R. § 142 (collectively, “New York Wage Laws” or ”NYWHL”).

       In addition to his FLSA claims, DeSIMONE (hereinafter the “NJ Named Plaintiff”) also

seeks relief on behalf of himself and all others similarly situated employees who worked for

Defendant in New Jersey in the five years (the current statute of limitations in wage and hour

actions in New Jersey) preceding the date of filing of the related action, Lesser, et al. v. TIAA Bank,

1:19-cv-01707-AJN (S.D.N.Y.) (the “NJ Class”) under the New Jersey Wage and Hour Law, N.J.

Stat. Ann. 34:11-56, et seq. and the New Jersey Wage Collection Law, N.J. Stat. Ann. 34:11-57,

et. seq., (the “New Jersey Wage Laws” or “NJWHL”).

       In addition to his FLSA claims, GARDNER (hereinafter the “CA Named Plaintiff”) also

seeks relief on behalf of himself and all others similarly situated employees who worked for

Defendant in California in the four years preceding the date of filing of the related action, Lesser,

et al. v. TIAA Bank, 1:19-cv-01707-AJN (S.D.N.Y.) (the “CA Class”) under the California Labor

Code §§ 203, 221, 223, 226.2, 226.7, and 510, California Wage Order 4-2001, and other applicable

Wage Orders and California Business Professions Code § 17200.

       In addition to his FLSA claims, MALSTROM (hereinafter the “MD Named Plaintiff”) also

seeks relief on behalf of himself and all others similarly situated employees who worked for

Defendant in Maryland in the three years preceding the date of filing of the related action, Lesser,

et al. v. TIAA Bank, 1:19-cv-01707-AJN (S.D.N.Y.) (the “MD Class”) under the Maryland Wage

and Hour Law, Md. Code Ann. Lab. & Empl. §§ 401-431 and the Maryland Wage Payment and


                                                  2
      Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 3 of 45



Collection Law, MD Code Ann. Lab. & Empl. §§ 3-501 – 3-509 (the “Maryland Wage Laws” or

“MDWHL”).

       In addition to his FLSA claims, GALLAGHER (hereinafter the PA Named Plaintiff) also

seeks relief on behalf of himself and all other similarly situated employees who worked for

Defendant in Pennsylvania in the three (3) years preceding the filing of filing of the related action,

Lesser, et al. v. TIAA Bank, 1:19-cv-01707-AJN (S.D.N.Y.) (the “PA Class”) under the

Pennsylvania Wage and Hour Laws, the Pennsylvania Minimum Wage Act, 43 Pa. Stat. § 333.101,

et seq., the Pennsylvania Wage Payment and Collective Law, 43 Pa. Stat. §260.01, et seq. and the

common law (collectively, the “Pennsylvania Wage Laws”)

       In addition to his FLSA claims, PALADEAU (hereinafter the WA Named Plaintiff) also

seeks relief on behalf of himself and all other similarly situated employees who worked for

Defendant in Washington in the three (3) years preceding the filing of the related action, Lesser,

et al. v. TIAA Bank, 1:19-cv-01707-AJN (S.D.N.Y.) (the “WA Class”) under the Washington

Wage and Hour law, the Washington Wage Act, Wash. Rev. Code, Chapter 49.46 and related

regulations (collectively, the “Colorado Wage Laws”).

       In addition to his FLSA claims, BENNER (hereinafter the OR Named Plaintiff) also seeks

relief on behalf of himself and all other similarly situated employees who worked for Defendant

in Oregon in the six (6) years preceding the filing of the related action, Lesser, et al. v. TIAA Bank,

1:19-cv-01707-AJN (S.D.N.Y.) (the “OR Class”) under the Oregon Wage and Hour Laws, Or.

Rev. Stat. § 653.001, et seq., and Or. Admin. R. 839-001, et seq. (collectively, the “Oregon Wage

Laws).Claims under the New York Wage Laws, the New Jersey Wage Laws, the California Wage

Laws, the Maryland Wage Laws, the Pennsylvania Wage Laws, the Washington Wage Laws and

the Oregon Wage Laws are collectively hereinafter referred to as the “State Law Claims.”


                                                  3
      Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 4 of 45



                                   NATURE OF THE CASE
       1.      Named Plaintiffs have initiated the instant action to redress Defendant’s violations

of the Fair Labor Standards Act (FLSA), the New Jersey Wage Laws, the New York Wage Laws,

the California Wage Laws, the Maryland Wage Laws, the Pennsylvania Wage Laws, the

Washington Wage Laws and the Oregon Wage Laws.

       2.      Defendant failed to pay Named Plaintiffs, Collective Action Plaintiffs, and

members of the NY Class, the NJ Class, the CA Class, the MD Class, the PA Class, WA Class,

and OR Class (Collective Action Plaintiffs and members of the NY Class, NJ Class, CA Class,

MD Class, PA Class, WA Class, and OR Class will be collectively referred to as “All Putative

Class Members”) at least one-and-one-half times their hourly rate for the hours worked over forty

per workweek by intentionally misclassifying them as an exempt employees under federal and

state law. Similarly, Defendants’ pay system regularly failed to pay Named Plaintiffs and All

Putative Class Members minimum wage.

       3.      As a direct consequence of Defendant’s actions, Named Plaintiffs and All Putative

Class Members have suffered damages.

                                    JURISDICTION AND VENUE

       4.      The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       5.      This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because the claims herein arise under laws of the United States, the FLSA, 29 U.S.C.

§ 201 et seq. This Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367, because they arise out of a common nucleus of operative fact, and form part of the

same case or controversy under Article III of the United States Constitution.

       6.      Additionally, this Court has original jurisdiction over the New York State Law

Claims, New Jersey State Law Claims, California State Law Claims, Maryland State Law Claims,

                                                 4
      Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 5 of 45



Pennsylvania State Law Claims, Washington State Law Claims, and Oregon State Law Claims

alleged in this action under the Class Action Fairness Act (“CAFA”), 28 U.S.C. §1332(d), because

this is a class action in which: (1) there are 100 or more members in each of Plaintiffs’ proposed

classes; (2) at least some members of the proposed classes have different citizenship from

Defendant; and (3) the claims of the proposed class members, upon information and belief, exceed

$5,000,000 in the aggregate. In addition, or in the alternative, this Court has supplemental

jurisdiction pursuant to 28 U.S.C. §1367 over Plaintiffs’ New York State Law Claims, New Jersey

State Law Claims, California State Law Claims, Maryland State Law Claims, Pennsylvania State

Law Claims, Washington State Law Claims, and Oregon State Law Claims because those claims

derive from a common nucleus of operative facts as to those alleged pursuant to the FLSA claims.

        7.       This Court may properly maintain personal jurisdiction over Defendant because,

upon information and belief, Defendant maintains its headquarters in New York and Defendant’s

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice.

        8.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) and

(b)(2), because Defendant resides in and/or conducts business in this judicial district and because

a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in

this judicial district.

                                                  PARTIES

        9.       The foregoing paragraphs are incorporated as if set forth in full.

        10.      Plaintiff HUSSAIN, at all times material hereto and currently, resides in New

York and worked for Defendant as a Retail Loan Officer from approximately March 2013 to

approximately November 2018 at Defendant’s offices located at 780 3rd Avenue, 15th Floor,in

New York, New York.
                                                   5
      Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 6 of 45



       11.      Plaintiff DeSIMONE, at all times material hereto and currently, resides in New

Jersey and worked for Defendant as a Retail Loan Officer from approximately January 2018 to

approximately March 2019 at Defendant’s offices located at 10 Waterview Boulevard, 3rd Floor,

Parsipanny, New Jersey.

       12.      Plaintiff GARDNER at all times material hereto and currently, resides in

California and worked for Defendant as a Retail Loan Officer from approximately July 2013 to

approximately November 2018 at Defendant’s offices at One Embarcadero Center, Suite 2440,

San Francisco, California, 560 Mission Street, 10th Floor, San Francisco, California; 101

California Street, Suite 3050, San Francisco, California and 555 12th Street, Oakland, California.

       13.      Plaintiff MALSTROM at all times material hereto and currently, resides in

Maryland and worked for Defendant as a Retail Loan Officer from approximately December

2017 to approximately October 2018 at Defendant’s offices at 5850 Waterloo Road, Columbia,

Maryland and 100 West Road, Suite 300, Towson, Maryland.

       14.      Plaintiff GALLAGHER at all times material hereto and currently, resides in

Pennsylvania and worked for Defendant as a Retail Loan Officer from approximately June 2018

to approximately March 2019 at Defendant’s offices located at 777 Towship Road, Yardley, ,

Pennsylvania.

       15.      Plaintiff PALADEAU at all times material hereto and currently, resides in

Washington and worked for Defendant as a Retail Loan Officer from approximately October

2012 to approximately March 2019 at Defendant’s offices at 777 108th Avenue, NE, Belleview,

Washington.

       16.      Plaintiff BENNER at all times material hereto and currently, resides in Oregon

and worked for Defendant as a Retail Loan Officer from approximately October 2014 to



                                                 6
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 7 of 45



approximately March 2019 at Defendant’s offices at 5 NW Minnesota Avenue, Suite 106, Bend,

Oregon.

       17.    Named Plaintiffs and All Putative Class Members were “employees” of Defendant

as defined by 29 U.S.C. §203(e).

       18.    Defendant TIAA, upon information and belief, is a federally chartered bank and the

successor in interest to Everbank, a Federal Savings Association, and Everbank Financial Corp.

Defendant TIAA does business across the United States of America, including, but not limited to,

regularly conducting business in the States of New York, New Jersey, Maryland, California,

Pennsylvania, Colorado, Washington and Oregon, as well as many other states, and maintains its

offices at 730 3rd Avenue, New York, NY, 10017.

       19.    Defendant, at all times material hereto, is an enterprise within the meaning of

29 U.S.C §203(r) and engaged in interstate commerce within the meaning of 29 U.S.C

§203(s)(1) at all times material hereto with an annual gross sales volume in excess of

$500,000.

       20.    Defendant is and was at all times material hereto, an “Employer,” as that term

is defined in 29 U.S.C §203(d), as well as pursuant to the New York Wage Laws, the New

Jersey Wage Laws, California Wage Laws, the Maryland Wage Laws, the Pennsylvania Wage

Laws, the Washington Wage Laws, and the Oregon Wage Laws.

                         COLLECTIVE ACTION ALLEGATIONS

                                      General Allegations

       21.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       22.    Named Plaintiffs bring this action for violations of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. §216(b), on behalf of all RLO’s, and


                                                7
      Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 8 of 45



those who performed RLO functions regardless of title, who were employed by Defendant

nationwide within the last three years (members of this putative class are referred to as

“Collective Action Plaintiffs”).

       23.     Named Plaintiffs’ claims are typical of the claims of Collective Action

Plaintiffs because Named Plaintiffs, like all Collective Action Plaintiffs, were employed as

Retail Loan Officers, and others who performed Retail Loan Officer functions of originating

and producing residential mortgage loans from TIAA regardless of title (hereinafter, “RLOs”),

by Defendant to whom Defendant failed to pay minimum wage and overtime wages as

required by the FLSA in the last three (3) years. Further, the Named Plaintiffs, like all

Collective Action Plaintiffs, were denied overtime compensation under the official company-

wide practice of Defendant which uniformly misclassified RLOs, and others who performed

RLO functions, regardless of title, as exempt from overtime compensation.

       24.     Defendant advised New York Plaintiff, HUSSAIN, throughout his employment

with Defendant, including in written policies and procedures which were common to all

similarly situated employees that he was an “exempt” employee under the FLSA, and he did

not need to maintain daily time records reflecting his daily work starting and stopping times;

accordingly, HUSSAIN did not maintain his daily time records reflecting his starting and

stopping times, and, as a result, HUSSAIN cannot precisely reconstruct his daily and weekly

work hours for the period he was employed by Defendant.

       25.     Each week throughout his employment with Defendant, except for unusual and

very limited circumstances, such as when taking a personal vacation, HUSSAIN worked

Monday through Friday from approximately 8:30 a.m. through 8:00p.m., in both Defendant’s

offices and later at home each week night, and additionally worked each Saturday and Sunday

a total of 5-10 hours; and therefore, HUSSAIN worked approximately 65 to 70 hours per week
                                                8
      Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 9 of 45



during his employment with Defendant, of which the overwhelming majority of hours worked

were at Defendant’s offices and his home.

       26.      Defendant advised New Jersey Plaintiff, DeSIMONE, throughout his

employment with Defendant that he was an “exempt” employee under the FLSA, and he did

not need to maintain daily time records reflecting his daily work starting and stopping times;

accordingly, DeSIMONE did not maintain his daily time records reflecting his starting and

stopping times, and, as a result, DeSIMONE cannot precisely reconstruct his daily and weekly

work hours for the period he was employed by Defendant.

       27.      Each week throughout his employment with Defendant, except for unusual and

very limited circumstances, such as when taking a personal vacation, DeSIMONE worked

Monday through Friday from approximately 8:00 a.m. through 8:00 p.m., in both Defendant’s

offices and later at home each week night, and additionally worked each Saturday and Sunday

a total of 5-10 hours; and therefore, DeSIMONE worked approximately 70 to 75 hours per

week during his employment with Defendant, of which the overwhelming majority of hours

worked were at Defendant’s offices and his home

       28.      For example, and upon information and belief, during the week of May 20,

2018 to May 26, 2018, DeSIMONE worked between 70 to 75 hours, which is typical of the

number of hours DeSIMONE worked for Defendant each week during his employment with

Defendant, of which the overwhelming majority of hours worked were at Defendant’s offices

and his home.

       29.      Defendant advised California Plaintiff, GARDNER, throughout his

employment with Defendant, , including in written policies and procedures which were

common to all similarly situated employees, that he was an “exempt” employee under the

FLSA, and he did not need to maintain daily time records reflecting his daily work starting
                                                9
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 10 of 45



and stopping time; accordingly, GARDNER did not maintain his daily time records reflecting

his starting and stopping times, and, as a result, GARDNER cannot precisely reconstruct his

daily and weekly work hours for the period he was employed by Defendant.

       30.      Each week throughout his employment with Defendant, except for unusual and

very limited circumstances, such as when taking a personal vacation , GARDNER worked

Monday through Friday from approximately 9:00 a.m. through 5:00 p.m., in Defendant’s

offices and later approximately 3 hours each week night, and additionally worked each

Saturday and Sunday a total of 6 hours; and therefore, GARDNER worked approximately 60

hours per week during his employment with Defendant, of which the overwhelming majority

of hours worked were at Defendant’s offices and his home.

       31.      For example, and upon information and belief, during the week of July 10,

2017 – July 16, 2017 , GARDNER worked between 60 to 70 hours, which is typical of the

number of hours GARDNER worked for Defendant each week during his employment with

Defendant, of which the overwhelming majority of hours worked were at Defendant’s offices

and his home.

       32.      Defendant advised Maryland Plaintiff, MALSTROM, throughout his

employment with Defendant, including in written policies and procedures which were

common to all similarly situated employees, that he was an “exempt” employee under the

FLSA, and he did not need to maintain daily time records reflecting his daily work starting

and stopping times, accordingly, MALSTROM did not maintain his daily time records

reflecting his starting and stopping times, and, as a result, MALSTROM cannot precisely

reconstruct his daily and weekly work hours for the period he was employed by Defendant.

       33.      Each week throughout his employment with Defendant, except for unusual and

very limited circumstances, such as when taking a personal vacation , MALSTROM worked
                                              10
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 11 of 45



Monday through Friday from approximately 8:00 a.m. through 8:00 p.m., in Defendant’s

offices and later approximately 2 hours each week night, and additionally worked each

Saturday and Sunday a total of 7 hours; and therefore, MALSTROM worked approximately

67 hours per week during his employment with Defendant, of which the overwhelming

majority of hours worked were at Defendant’s offices and his home.

       34.    For example, and upon information and belief, during the week of September

16, 2018, MALSTROM worked approximately 67 hours (consistent with above in paragraph

35), which is typical of the number of hours MALSTROM worked for Defendant each week

during his employment with Defendant, of which the overwhelming majority of hours worked

were at Defendant’s offices and his home.

       35.    Defendant advised Pennsylvania Plaintiff GALLAGHER throughout his

employment with Defendant, including in written policies and procedures which were

common to all similarly situated employees, that he was an “exempt” employee under the

FLSA, and he did not need to maintain daily time records reflecting his daily work starting

and stopping times, accordingly, GALLAGHER did not maintain his daily time records

reflecting his starting and stopping times, and, as a result, GALLAGHER cannot precisely

reconstruct his daily and weekly work hours for the period he was employed by Defendant.

       36.    Each week throughout his employment with Defendant, except for unusual and

very limited circumstances, such as when taking a personal vacation , GALLAGHER worked

Monday through Friday from approximately 7:00 a.m. through 6:30 p.m., in Defendant’s

offices and later approximately 2 hours each week night, and additionally worked each

Saturday and Sunday a total of 6-8 hours; and therefore, GALLAGHER worked approximately

73.5 to 75.5 hours per week during his employment with Defendant, of which the

overwhelming majority of hours worked were at Defendant’s offices and his home.
                                              11
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 12 of 45



       37.      For example, and upon information and belief, during the week of June 24,

2018, GALLAGHER worked between 73.5 to 75.5 hours, which is typical of the number of

hours GALLAGHER worked for Defendant each week during his employment with

Defendant, of which the overwhelming majority of hours worked were at Defendant’s offices

and his home.

       38.      Defendant advised Washington Plaintiff, PALADEAU, throughout his

employment with Defendant, including in written policies and procedures which were

common to all similarly situated employees, that he was an “exempt” employee under the

FLSA, and he did not need to maintain daily time records reflecting his daily work starting

and stopping times, accordingly, PALADEAU did not maintain his daily time records

reflecting his starting and stopping times, and, as a result, PALADEAU cannot precisely

reconstruct his daily and weekly work hours for the period he was employed by Defendant.

       39.      Each week throughout his employment with Defendant, except for unusual and

very limited circumstances, such as when taking a personal vacation , PALADEAU worked

Monday through Friday from approximately 7:30 a.m. through 7:00 p.m. in Defendant’s

offices and later approximately 2 hours each week night, and additionally worked each

Saturday and Sunday a total of 4 hours; and therefore, PALADEAU worked approximately

66.5 hours per week during his employment with Defendant, of which the overwhelming

majority of hours worked were at Defendant’s offices and his home.

       40.      Defendant advised Oregon Plaintiff, BENNER, throughout his employment

with Defendant, including in written policies and procedures which were common to all

similarly situated employees, that he was an “exempt” employee under the FLSA, and he did

not need to maintain daily time records reflecting his daily work starting and stopping times

and, BENNER did not maintain his daily time records reflecting his starting and stopping
                                               12
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 13 of 45



times, and, as a result, BENNER cannot precisely reconstruct his daily and weekly work hours

for the period he was employed by Defendant.

       41.     Each week throughout his employment with Defendant, except for unusual and

very limited circumstances, such as when taking a personal vacation , BENNER worked

Monday through Friday from approximately 6:30 a.m. through 7:00 p.m., in Defendant’s

offices and later approximately 2 hours each week night, and additionally worked each

Saturday and Sunday a total of 8-10 hours; and therefore, BENNER worked approximately 78

to 80 hours per week during his employment with Defendant, of which the overwhelming

majority of hours worked were at Defendant’s offices and his home.

       42.     For example, and upon information and belief, during the week of November

18, 2018, BENNER worked between 78 to 80 hours, which is typical of the number of hours

BENNER worked for Defendant each week during his employment with Defendant, of which

the overwhelming majority of hours worked were at Defendant’s offices and his home.

       43.     Named Plaintiffs will fairly and adequately represent and protect the interests

of Collective Action Plaintiffs, because Named Plaintiffs’ interests are coincident with, and

not antagonistic to, those of Collective Action Plaintiffs. Named Plaintiffs have retained

counsel with substantial experience in the prosecution of claims involving employee wage

disputes.

       44.     No difficulties are likely to be encountered in the management of this collective

action that would preclude its maintenance as a collective action. Collective Action Plaintiffs

are easily identifiable from Defendant’s records.

       45.     Similarly situated employees are known to Defendant, are readily identifiable

by Defendant, and can be located through Defendant’s records. Based on information and


                                                13
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 14 of 45



belief, the number of Collective Action Plaintiffs is estimated to be in excess of five hundred

individuals.

        46.     Therefore, Named Plaintiffs should be permitted to bring this action as a

collective action for and on behalf of themselves and those employees similarly situated,

pursuant to the “opt-in” provisions of the FLSA, 29 U.S.C. §216(b).

                                CLASS ACTION ALLEGATIONS
                                       Rule 23 New York Class

        47.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        48.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the New York Named

Plaintiff MOHAMMAD HUSSAIN (the “NY Named Plaintiff”) brings his claims for relief on

behalf of himself and those similarly situated.

        49.     Specifically, the NY Named Plaintiff seeks to represent a class of all persons (the

“NY Class”) who worked for Defendant as a Retail Loan Officer, and others who performed Retail

Loan Officer functions of originating and producing residential mortgage loans from TIAA Bank

regardless of title, in the six (6) years prior to the date of filing of Lesser, et al. v. TIAA Bank, 1:19-

cv-01707-AJN (S.D.N.Y.) (the “Related Action”) continuing through the present, in the state of

New York.

        50.     The class is so numerous that the joinder of all class members is impracticable.

Based on information and belief, the number of potential class members is estimated to be in excess

of 100 individuals.

        51.     NY Named Plaintiff’s claims are typical of the claims of the NY Class, because the

NY Named Plaintiff, like all NY Class members, was denied minimum wage and overtime wages

under the New York Wage Laws.


                                                    14
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 15 of 45



       52.    NY Named Plaintiff will fairly and adequately protect the interests of the NY Class

because NY Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. NY Named Plaintiff has retained counsel with substantial experience in the prosecution of

claims involving employee wage disputes.

       53.    No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

       54.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the NY Class that would establish

incompatible standards of conduct for Defendant. Furthermore, the amount at stake for individual

NY Class members may not be great enough to enable all of the individual NY Class members to

maintain separate actions against Defendant.

       55.    Questions of law and fact that are common to the NY Class predominate over

questions that affect only individual members of the class. Among the questions of law and fact

that are common to the NY Named Plaintiff and the NY Class are whether the RLOs who worked

in New York meet any exemption for overtime compensation under the New York Wage Laws,

whether NY Named Plaintiff and NY Class’s worked more than 40 hours per week without

overtime pay, and whether Defendants’ pay system failed to consistently pay RLOs minimum

wage for all hours worked.

                                  Rule 23 New Jersey Class

       56.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.
                                               15
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 16 of 45



       57.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the New Jersey Named

Plaintiff NICHOLAS DeSIMONE (the “NJ Named Plaintiff”) brings his claims for relief on behalf

of himself and those similarly situated.

       58.     Specifically, the NJ Named Plaintiff seeks to represent a class of all persons (the

“NJ Class”) who worked for Defendant as a Retail Loan Officer, and others who performed Retail

Loan Officer functions of originating and producing residential mortgage loans from TIAA Bank

regardless of title, in the five (5) years prior to the date of filing of the Related Action continuing

through the present, in the state of New Jersey.

       59.     The class is so numerous that the joinder of all class members is impracticable.

Based on information and belief, the number of potential class members is estimated to be in excess

of 100 individuals.

       60.     NJ Named Plaintiff’s claims are typical of the claims of the NJ Class, because the

NJ Named Plaintiff, like all NJ Class members, was denied minimum wage and overtime wages

under the New Jersey Wage Laws.

       61.     NJ Named Plaintiff will fairly and adequately protect the interests of the NJ Class

because NJ Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. NJ Named Plaintiff has retained counsel with substantial experience in the prosecution of

claims involving employee wage disputes.

       62.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

       63.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions
                                                   16
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 17 of 45



by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the NJ Class that would establish incompatible

standards of conduct for Defendant. Furthermore, the amount at stake for individual NJ Class

members may not be great enough to enable all of the individual NJ Class members to maintain

separate actions against Defendant.

       64.      Questions of law and fact that are common to the NJ Class predominate over

questions that affect only individual members of the class. Among the questions of law and fact

that are common to the NJ Named Plaintiff and the NJ Class are whether the RLOs who worked

in New Jersey meet any exemption for overtime compensation under the New Jersey Wage Laws,

whether NJ Named Plaintiff and NJ Class worked more than 40 hours per week without overtime

pay, and whether Defendants’ pay system failed to consistently pay RLOs minimum wage for all

hours worked.

                                      Rule 23 California Class

       65.      The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       66.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the California Named

Plaintiff PATRICK GARDNER (the “CA Named Plaintiff”) brings his claims for relief on behalf

of himself and those similarly situated.

       67.      Specifically, the CA Named Plaintiff seeks to represent a class of all persons (the

“CA Class”) who worked for Defendant as a Retail Loan Officer, and others who performed Retail

Loan Officer functions of originating and producing residential mortgage loans from TIAA Bank

regardless of title, in the four (4) years prior to the date of filing of the Related Action continuing

through the present,, in the state of California.




                                                    17
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 18 of 45



        68.      The class is so numerous that the joinder of all class members is impracticable.

Based on information and belief, the number of potential class members is estimated to be in excess

of 100 individuals.

        69.      CA Named Plaintiff’s claims are typical of the claims of the CA Class, because the

California Named Plaintiff, like all CA Class members, were denied minimum wage and overtime

wages under the California Wage Laws.

        70.      CA Named Plaintiff will fairly and adequately protect the interests of the CA Class

because Plaintiff’s interests are coincident with, and not antagonistic to, those of the class. Plaintiff

has retained counsel with substantial experience in the prosecution of claims involving employee

wage disputes.

        71.      No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

        72.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the CA Class that would establish

incompatible standards of conduct for Defendant. Furthermore, the amount at stake for individual

CA Class members may not be great enough to enable all of the individual CA Class members to

maintain separate actions against Defendant.

        73.      Questions of law and fact that are common to the CA Class predominate over

questions that affect only individual members of the class. Among the questions of law and fact

that are common to the CA Named Plaintiff and the CA Class are whether the RLOs who worked
                                                   18
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 19 of 45



in California meet any exemption under the California Wage Laws and whether CA Named

Plaintiff and CA Class were denied minimum wage, were denied pay for non-productive time,

were denied paid rest breaks, and were denied overtime pay when they worked more than 40 hours

per week and more than 8 hours per workday.

                                      Rule 23 Maryland Class

       74.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       75.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Maryland Named

Plaintiff PAUL MALSTROM (the “MD Named Plaintiff”) brings his claims for relief on behalf

of himself and those similarly situated.

       76.     Specifically, the MD Named Plaintiff seeks to represent a class of all persons (the

“MD Class”) who worked for Defendant as a Retail Loan Officer, and others who performed Retail

Loan Officer functions of originating and producing residential mortgage loans from TIAA Bank

regardless of title, in the three (3) years prior to the date of filing of the Related Action continuing

through the present, in the state of Maryland.

       77.     The class is so numerous that the joinder of all class members is impracticable.

Based on information and belief, the number of potential class members is estimated to be in excess

of 100 individuals.

       78.     MD Named Plaintiff’s claims are typical of the claims of the MD Class, because

the MD Named Plaintiff, like all MD Class members, was denied minimum wage and overtime

wages under the Maryland Wage Laws.

       79.     MD Named Plaintiff will fairly and adequately protect the interests of the MD Class

because MD Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. MD Named Plaintiff has retained counsel with substantial experience in the prosecution of

claims involving employee wage disputes.
                                                  19
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 20 of 45



       80.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

       81.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the MD Class that would establish

incompatible standards of conduct for Defendant. Furthermore, the amount at stake for individual

MD Class members may not be great enough to enable all of the individual MD Class members to

maintain separate actions against Defendant.

       82.     Questions of law and fact that are common to the MD Class predominate over

questions that affect only individual members of the class. Among the questions of law and fact

that are common to the MD Named Plaintiff and the MD Class are whether the RLOs who work

in Maryland meet any exemption for overtime compensation under the Maryland Wage Laws,

whether MD Named Plaintiff and MD Class worked more than 40 hours per week without

overtime pay, and whether Defendants’ pay system failed to consistently pay RLOs minimum

wage for all hours worked.

                                  Rule 23 Pennsylvania Class

       83.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       84.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Pennsylvania

Named Plaintiff STEPHEN GALLAGHER (the “PA Named Plaintiff”) brings his claims for relief

on behalf of himself and those similarly situated.



                                                20
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 21 of 45



       85.     Specifically, the PA Named Plaintiff seeks to represent a class of all persons (the

“PA Class”) who worked for Defendant as a Retail Loan Officer, and others who performed Retail

Loan Officer functions of originating and producing residential mortgage loans from TIAA Bank

regardless of title, in the three (3) years prior to the date of filing of the Related Action continuing

through the present, in the state of Pennsylvania.

       86.     The class is so numerous that the joinder of all class members is impracticable.

Based on information and belief, the number of potential class members is estimated to be in excess

of 100 individuals.

       87.     PA Named Plaintiff’s claims are typical of the claims of the PA Class, because the

PA Named Plaintiff, like all PA Class members, was denied minimum wage and overtime wages

under the Pennsylvania Wage Laws.

       88.     PA Named Plaintiff will fairly and adequately protect the interests of the PA Class

because PA Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. PA Named Plaintiff has retained counsel with substantial experience in the prosecution of

claims involving employee wage disputes.

       89.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

       90.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the PA Class that would establish

incompatible standards of conduct for Defendant. Furthermore, the amount at stake for individual
                                                  21
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 22 of 45



PA Class members may not be great enough to enable all of the individual PA Class members to

maintain separate actions against Defendant.

       91.     Questions of law and fact that are common to the PA Class predominate over

questions that affect only individual members of the class. Among the questions of law and fact

that are common to the PA Named Plaintiff and the PA Class are whether the RLOs who worked

in Pennsylvania meet any exemption for overtime compensation under the Pennsylvania Wage

Laws, whether PA Named Plaintiff and PA Class worked more than 40 hours per week without

overtime pay, and whether Defendants’ pay system failed to consistently pay RLOs minimum

wage for all hours worked.

                                     Rule 23 Washington Class

       92.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       93.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Washington

Named Plaintiff CRAIG PALADEAU (the “WA Named Plaintiff”) brings his claims for relief on

behalf of himself and those similarly situated.

       94.     Specifically, the WA Named Plaintiff seeks to represent a class of all persons (the

“WA Class”) who worked for Defendant as a Retail Loan Officer, and others who performed Retail

Loan Officer functions of originating and producing residential mortgage loans from TIAA Bank

regardless of title, in the three (3) years prior to the date of filing of the Related Action continuing

through the present, in the state of Washington.

       95.     The class is so numerous that the joinder of all class members is impracticable.

Based on information and belief, the number of potential class members is estimated to be in excess

of 100 individuals.




                                                   22
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 23 of 45



       96.    WA Named Plaintiff’s claims are typical of the claims of the WA Class, because

the WA Named Plaintiff, like all WA Class members, was denied minimum wage and overtime

wages under the Washington Wage Laws.

       97.    WA Named Plaintiff will fairly and adequately protect the interests of the WA Class

because WA Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. WA Named Plaintiff has retained counsel with substantial experience in the prosecution of

claims involving employee wage disputes.

       98.    No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

       99.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the WA Class that would establish

incompatible standards of conduct for Defendant. Furthermore, the amount at stake for individual

WA Class members may not be great enough to enable all of the individual WA Class members

to maintain separate actions against Defendant.

       100.   Questions of law and fact that are common to the WA Class predominate over

questions that affect only individual members of the class. Among the questions of law and fact

that are common to the WA Named Plaintiff and the WA Class are whether the RLOs work worked

in Washington meet any exemption for overtime compensation under the Washington Wage Laws,

whether WA Named Plaintiff and WA Class worked more than 40 hours per week without


                                                  23
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 24 of 45



overtime pay, and whether Defendants’ pay system failed to consistently pay RLOs minimum

wage for all hours worked.

                                        Rule 23 Oregon Class

       101.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       102.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Maryland Named

Plaintiff CORY BENNER (the “OR Named Plaintiff”) brings his claims for relief on behalf of

himself and those similarly situated.

       103.    Specifically, the OR Named Plaintiff seeks to represent a class of all persons (the

“OR Class”) who worked for Defendant as a Retail Loan Officer, and others who performed Retail

Loan Officer functions of originating and producing residential mortgage loans from TIAA Bank

regardless of title, in the six (6) years prior to the date of filing of the Related Action continuing

through the present, in the state of Oregon.

       104.    The class is so numerous that the joinder of all class members is impracticable.

Based on information and belief, the number of potential class members is estimated to be in excess

of 100 individuals.

       105.    OR Named Plaintiff’s claims are typical of the claims of the OR Class, because the

OR Named Plaintiff, like all OR Class members, was denied minimum wage and overtime wages

under the Oregon Wage Laws.

       106.    OR Named Plaintiff will fairly and adequately protect the interests of the OR Class

because OR Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. OR Named Plaintiff has retained counsel with substantial experience in the prosecution of

claims involving employee wage disputes.




                                                 24
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 25 of 45



       107.    No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

       108.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the OR Class that would establish

incompatible standards of conduct for Defendant. Furthermore, the amount at stake for individual

OR Class members may not be great enough to enable all of the individual OR Class members to

maintain separate actions against Defendant.

       109.    Questions of law and fact that are common to the OR Class predominate over

questions that affect only individual members of the class. Among the questions of law and fact

that are common to the OR Named Plaintiff and the OR Class are whether the RLOs who worked

in Oregon meet any exemption for overtime compensation under the Oregon Wage Laws, whether

OR Named Plaintiff and OR Class worked more than 40 hours per week without overtime pay,

and whether Defendants’ pay system failed to consistently pay RLOs minimum wage for all hours

worked.

                                   FACTUAL BACKGROUND

       110.    The foregoing paragraphs are incorporated herein as if set forth in full.

       111.    Named Plaintiffs and All Putative Class Members worked for Defendant as an RLO

or in a position with similar job duties.




                                                25
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 26 of 45



       112.     Named Plaintiffs and All Putative Class Members were paid solely by

commissions, without any salary or hourly wages and received no additional pay for overtime

hours worked.

       113.     Defendant provided “draws” in each paycheck issued “twice a month” to Named

Plaintiffs and Putative Class Members which “draws,” pursuant to Defendant’s written policy,

were “recovered” from commissions paid to Named Plaintiffs and Putative Class Members in the

second paycheck per month, and any remaining “deficit,” i.e. non-recovered draw, carried over to

future months until all draws were “fully recovered” by Defendant.

       114.     Named Plaintiffs and All Putative Class Members regularly and routinely worked

in excess of 40 hours per workweek, and generally worked 50 to 70 hours or more per workweek.

       115.     Due to the payment structure discussed above, Named Plaintiffs and All Putative

Class Members generally were denied minimum wage during the first half of the month when they

received only a draw on payday.

       116.     In months where commissions received were insufficient, Defendants’ pay system

failed to pay Named Plaintiffs and All Putative Class Members at least minimum wage for all

hours worked in the second half of the month.

       117.     Defendant failed to maintain detailed time records, i.e. records which show the

daily start time and end time for each working day of each Named Plaintiff and Putative Class

Member.

       118.     Defendant failed to pay any overtime compensation for overtime hours, i.e. hours

worked in excess of 40 per workweek, worked by Named Plaintiffs and All Putative Class

Members.




                                                26
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 27 of 45



       119.    Named Plaintiffs and All Putative Class Members were at all times relevant herein

not exempt pursuant the FLSA and State Law overtime exemptions for professional,

administrative, and executive employees.

       120.    Named Plaintiffs and All Putative Class Members duties consisted of selling

mortgage loan products, completing and reviewing paperwork relating to such products, assisting

clients of Defendant in completing paperwork and obtaining loans, providing customer service to

loan customers, completing online training, attending sales and other meetings, and other duties.

       121.    Named Plaintiffs and All Putative Class Members performed the vast majority of

their work and sales from inside Defendant’s offices, a home office, and/or other fixed location(s).

       122.    Named Plaintiffs and All Putative Class Members performed duties that did not

require the exercise of discretion or independent judgment.

       123.    New York Named Plaintiff and the NY Class regularly worked shifts extending

beyond 10 hours per day.

       124.    California Named Plaintiff and the CA Class regularly worked shifts extending

beyond 8 hours per day.

       125.    The CA Named Plaintiff and the CA Class worked daily sufficient hours to require

Defendant to provide them with paid ten (10) minute rest periods for daily work periods in excess

of 3.5 hours or in their absence to provide added pay (hereinafter, “premium pay”), as required by

California IWC Wage Order No. 4-2001, § 12, and California Labor Code § 226.7.

       126.    The California Named Plaintiff and the CA Class were neither provided paid rest

breaks nor premium pay in lieu of paid rest breaks.

       127.    CA Named Plaintiff and the CA Class performed non-productive work for TIAA

without any separate pay for such time, which was not work directly in furtherance of sales of


                                                27
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 28 of 45



mortgage loans, and accordingly was non-productive time, including but not limited to: engaging

in online training sessions, attending sales and other meetings, and driving during the workday.

       128.    Defendant’s willful failure to pay CA Named Plaintiff and the CA Class for non-

productive time was in violation of California law, including California Labor Code §§ 221, 223,

226.2 and 1194 and California Industrial Welfare Commission Wage Order 4-2001, ¶ 4.

       129.    At all times relevant herein Named Plaintiffs and All Putative Class Members

performed non-exempt work within the meaning of the FLSA, the New York Wage Laws, the New

Jersey Wage Laws, the California Wage Laws, the Maryland Wage Laws, the Pennsylvania Wage

Laws, the the Washington Wage Laws, and the Oregon Wage Laws.

       130.    Therefore, Named Plaintiffs and All Putative Class Members were entitled to

overtime compensation pursuant to the FLSA and State Wage Laws at the rate of at least one and

one-half times their regular rate of pay for hours worked in excess of 40 per workweek.

       131.    Defendant intentionally classified Named Plaintiffs and All Putative Class

Members as outside sales employees exempt from overtime.

       132.    Defendant’s designation of Named Plaintiffs and All Putative Class Members as

exempt under the outside sales exemption was not based on a reasonable basis of the law and was

intentionally designed solely to evade its overtime obligations under the law.

       133.    Defendant intentionally failed to pay Named Plaintiffs and All Putative Class

Members minimum wage and overtime wages for the time worked in excess of 40 hours in a

workweek.

       134.    Accordingly, Named Plaintiffs and All Putative Class Members performed have

been denied overtime wages in violation of the law.

                                           COUNT I
                    Violations of the Fair Labor Standards Act (“FLSA”)
                      (Failure to Pay Overtime and Minimum Wages)
                                                28
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 29 of 45



               (Named Plaintiffs and Collective Action Plaintiffs v. Defendant)

       135.    The foregoing paragraphs are incorporated herein as if set forth in full.

       136.    At all times relevant herein, Defendant has been and continues to be an “employer”

within the meaning of the FLSA.

       137.    At all times relevant herein, Defendant was responsible for paying wages to Named

Plaintiffs and Collective Action Plaintiffs.

       138.    At all times relevant herein, Named Plaintiffs and Collective Action Plaintiffs were

employed with Defendant as “employees” within the meaning of the FLSA.

       139.    At all times relevant herein, Named Plaintiffs and Collective Action Plaintiffs were

non-exempt employees within the meaning of the FLSA.

       140.    Under the FLSA, an employer must pay a non-exempt employee time and one-half

their regular rate of pay for each hour worked in excess of 40 hours in a workweek.

       141.    Named Plaintiffs and Collective Action Plaintiffs regularly worked in excess of 40

hours per workweek.

       142.    At all times relevant herein, Defendant failed to maintain records of daily start and

stop times for all RLOs, including for all Named Plaintiffs and Collective Action Plaintiffs.

       143.    Defendant’s compensation system regularly failed to pay Named Plaintiffs and

Collective Action Plaintiffs at least minimum wage for all hours worked.

       144.    Named Plaintiffs and Collective Action Plaintiffs never received any overtime pay.

       145.    Defendant violated the FLSA by misclassifying Named Plaintiffs and Collective

Action Plaintiffs as exempt outside sales employees and failed to properly pay Named Plaintiffs

and Collective Action Plaintiffs minimum wage, and time and one-half their regular rate of pay

for the hours worked in excess of 40 hours per workweek.


                                                29
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 30 of 45



       146.    Defendant’s conduct in failing to pay Named Plaintiffs and Collective Action

Plaintiffs properly was willful and is not based on any reasonable interpretation of the law.

       147.    As a direct and proximate cause of Defendant’s actions, Named Plaintiffs and

Collective Action Plaintiffs has suffered damages as set forth herein.

       148.    Because of Defendant’s willful violation of the FLSA, Named Plaintiffs and

Collective Action Plaintiffs are entitled to recover from Defendant unpaid minimum wages, unpaid

overtime compensation, and an equal amount of liquidated damages, as well as reasonable

attorneys’ fees and costs of the action, all in an amount to be determined at trial.

                                           COUNT II
                       Violations of the New York Labor Law (“NYLL”)
                        (Failure to Pay Overtime and Minimum Wages)
                       (NY Named Plaintiff and NY Class v. Defendant)

       149.    The foregoing paragraphs are incorporated herein as if set forth in full.

       150.    At all times relevant herein, Defendant has and continues to be an “employer”

within the meaning of the NYLL.

       151.    At all times relevant herein, Defendant was responsible for paying wages to NY

Named Plaintiff and the NY Class.

       152. At all times relevant herein, NY Named Plaintiff and the NY Class were employed

with Defendant as “employees” within the meaning of the NYLL.

       153.    At all times relevant herein, NY Named Plaintiff and the NY Class were non-

exempt employees within the meaning of the NYLL.

       154.    Under the NYLL, an employer must pay a non-exempt employee time and one-half

their regular rate of pay for each hour worked in excess of 40 hours in a workweek. 12 NYCRR §

142-2.2.




                                                 30
         Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 31 of 45



          155.   NY Named Plaintiff and the NY Class regularly worked in excess of 40 hours per

workweek.

          156.   NY Named Plaintiff and the NY Class never received any overtime pay.

          157.   Defendants’ compensation system regularly failed to pay Named Plaintiffs and NY

Class at least minimum wage for all hours worked.

          158.   Defendant violated the NYLL by misclassifying NY Named Plaintiff and NY Class

as exempt outside sales employees and failed to properly pay NY Named Plaintiff and the NY

Class minimum wages for all hours worked, time and one-half their regular rate of pay for the

hours worked in excess of 40 hours per workweek.

          159.   Defendant’s conduct in failing to pay NY Named Plaintiff and the NY Class

properly was willful and is not based on any reasonable interpretation of the law.

          160.   As a direct and proximate cause of Defendant’s actions, NY Named Plaintiff and

the NY Class have suffered damages, including but not limited to past lost earnings.

          161.   Because of Defendant’s willful violation of the NYLL, NY Named Plaintiff and the

NY Class are entitled to recover from Defendant unpaid minimum wages, unpaid overtime

compensation, and an additional amount of liquidated damages, as well as reasonable attorneys’

fees and costs of the action, including pre-judgment interest, all in an amount to be determined at

trial.

                                            COUNT III
                        Violations of the New York Labor Law (“NYLL”)
                                         (Spread of Hours)
                        (NY Named Plaintiff and NY Class v. Defendant)
          162.   The foregoing paragraphs are incorporated herein as if set forth in full.

          163.   Under the NYLL, an employer must pay an employee one hour’s pay at the basic

minimum hourly wage rate in addition to the minimum wage required for any day in which the


                                                  31
       Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 32 of 45



employee works a “spread of hours” or a shift longer than ten (10) hours in a day. 12 NYCRR §

142-2.4.

        164.   Defendant’s violations of the NYLL include not paying NY Named Plaintiff and

the NY Class one additional hour’s pay at the basic minimum hourly wage rate where they

worked a “spread of hours” or a shift longer than ten (10) hours in a day.

        165.   Defendant’s conduct in failing to pay NY Named Plaintiff and the NY Class

properly was willful and is not based on any reasonable interpretation of the law.

        166.   As a direct and proximate cause of Defendant’s actions, NY Named Plaintiff and

the NY Class have suffered damages, including but not limited to past lost earnings.

167.    As a direct and proximate result of Defendant’s willful violation of the NYLL, NY Named

Plaintiff and the NY Class are entitled to recover from Defendant unpaid overtime compensation,

and an additional amount of liquidated damages, as well as reasonable attorneys’ fees and costs of

the action, including pre-judgment interest, all in an amount to be determined at trial.

                                         COUNT IV
                                    New Jersey Wage Laws
                       (Failure to Pay Overtime and Minimum Wages)
                       (NJ Named Plaintiff and NJ Class v. Defendant)

        168.   The foregoing paragraphs are incorporated herein as if set forth in full.

        169.   At all times relevant herein, Defendant has been and continues to be an employer

within the meaning of the NJWHL.

        170.   At all times relevant herein, Defendant was responsible for paying wages to NJ

Named Plaintiff and the NJ Class.

        171.   At all times relevant herein, Plaintiff DeSimone and the NJ Class were employed

with Defendant as “employees” within the meaning of the NJWHL.



                                                 32
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 33 of 45



       172.    Under the NJWHL, an employer must pay an employee at least one and one-half

times their regular rate of pay for each hour worked in excess of forty (40) hours per workweek.

       173.    Defendant violated the NJWHL by misclassifying NJ Named Plaintiff and NJ Class

as exempt outside sales employees and failing to properly pay NJ Named Plaintiff and the NJ Class

minimum wage for all hours worked and at least one- and one-half times their regular rate for all

hours worked over 40 hours in a workweek.

       174.    Defendant’s conduct in failing to pay NJ Named Plaintiff and the NJ Class properly

was willful and was not based upon any reasonable interpretation of the law.

       175.    As a direct and proximate result of Defendant’s willful violation of the NJWHL,

NJ Named Plaintiff and the NJ Class are entitled to recover from Defendant unpaid minimum

wages, unpaid overtime compensation, treble damages, attorney’s fees, costs, and all other legal

remedies available under the law as a consequence of Defendant’s failure to pay them overtime

compensation for hours worked over 40 per workweek, all in an amount to be determined at trial.

                                          COUNT V
                                    California Wage Laws
                       (Failure to pay Overtime and Minimum Wage)
                      (CA Named Plaintiff and CA Class v. Defendant)

       176.    The foregoing paragraphs are incorporated herein as if set forth in full.

       177.    At all times relevant herein, Defendant has been and continues to be an employer

within the meaning of the California Labor Code and California Wage Orders.

       178.    At all times relevant herein, Defendant was responsible for paying wages to the

CA Named Plaintiff and CA Class.

       179.    At all times relevant herein, CA Named Plaintiff and CA Class were employed

with Defendant as “employees” within the meaning of the California Labor Code and California

Wage Orders.

                                                33
         Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 34 of 45



          180.   Under the California Labor Code and California Wage Orders, an employer must

pay an employee at least one and one-half times his or her regular rate of pay for each hour

worked in excess of eight hours (8) hours in one work day and any work in excess of forty (40)

hours in any one workweek. California Labor Code §§ 510 and 1194.

          181.   Defendant violated the California Labor Code and California Wage Orders by

misclassifying CA Named Plaintiff and CA Class as exempt outside sales employees and failed

to properly pay CA Named Plaintiff and CA Class at least minimum wage for all hours worked,

at least one- and one-half times their regular rate for all hours worked in excess of eight (8) hours

in one workday and in excess of forty (40) hours in any one workweek, in violation of California

Labor Code §§ 510 and 1194 and California Wage Order No. 4 and all other applicable sections

of the California Labor Code and Wage Orders.

          182.   Defendant’s conduct in failing to pay CA Named Plaintiff and CA Class properly

was willful and was not based upon any reasonable interpretation of the law.

          183.   As a direct and proximate result of Defendant’s willful violation of California

Labor Code and California Wage Order No. 4, CA Named Plaintiff and the CA Class are entitled

to recover from Defendant unpaid minimum wages, unpaid overtime compensation,

statutory/liquidated damages, attorney’s fees, costs, and all other legal remedies available under

the law as a consequence of Defendant’s failure to pay them overtime for hours worked: over

eight (8) hours in one work day and over 40 per workweek, in an amount to be determined at

trial.

                                         COUNT VI
                                   California Wage Laws
                              (Failure to provide rest periods)
                        (CA Named Plaintiff and CA Class v. Defendant)

          184.   The foregoing paragraphs are incorporated herein as if set forth in full.


                                                  34
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 35 of 45



         185.   At all times relevant herein, Defendant has been and continues to be an employer

within the meaning of the California Labor Code and California Wage Orders.

         186.   At all times relevant herein, Defendant was responsible for paying wages to CA

Named Plaintiff and CA Class.

         187.   At all times relevant herein, CA Named Plaintiff and CA Class were employed

with Defendant as “employees” within the meaning of the California Labor Code and California

Wage Orders.

         188.   California Labor Code § 226.7(a) provides “No employer shall require any

employee to work during any meal or rest period mandated by an applicable order of the

Industrial Welfare Commission.”

         189.   IWC Order No. 4-2001 (12)(A) requires, in relevant part, “every employer shall

authorize and permit all employees to take rest periods, …at the rate of ten (10) minutes net rest

time for four hours… Authorized rest period time shall be counted as hours worked for which

there shall be no deduction from wages.”

         190.   IWC Order No. 4-2001(12)(B) further provides, “If an employer fails to provide

an employee with a rest period…the employer shall pay the employee one (1) hour of pay at the

employee’s regular rate of compensation for each workday that the rest period is not provided.”

         191.   Defendant failed to provide paid rest periods to CA Named Plaintiff and CA Class

because Defendant paid CA Named Plaintiff and CA Class solely based on commissions, i.e.

piece rate, and did not provide separate compensation for rest periods.

         192.   By failing to provide paid rest periods, Defendant violated IWC Wage Order No.

4-2001, § 12 and California Labor Code § 226.7 and is liable to CA Named Plaintiff and CA

Class.

                                                35
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 36 of 45



       193.    Defendant’s violations of the California Wage Laws include, but are not limited

to, not providing paid rest breaks to CA Named Plaintiff and CA Class, in violation of California

Labor Code § 510 and California Wage Order 4-2001.

       194.    As a direct and proximate result of Defendant’s willful unlawful action, CA

Named Plaintiff and CA Class have been deprived of timely rest periods and/or were not paid for

rest periods and are entitled to recover from Defendant under Labor Code § 226.7(b) one

additional hour of pay at the employee’s regular rate of compensation for each work period during

each day in which Defendant failed to provide CA Named Plaintiff and CA Class with paid rest

periods.

                                         COUNT VII
                                    California Wage Laws
                           (Failure to pay for non-productive time)
                       (CA Named Plaintiff and CA Class v. Defendant)
       195.    The foregoing paragraphs are incorporated herein as if set forth in full.

       196.    At all times relevant herein, Defendant has been and continues to be an employer

within the meaning of the California Labor Code and California Wage Orders.

       197.    At all times relevant herein, Defendant was responsible for paying wages to CA

Named Plaintiff and CA Class.

       198.    Under the California Labor Code and California Wage Orders, an employer must

pay an employee for all “hours worked” which includes all time when the employee is under

“control” of the employer and “all the time the employee is suffered or permitted to work…” IWC

Wage Order No. 4-2001.

       199.    Under the California Labor Code and California Wage Orders, an employer must

pay piece-rate employees for all non-productive time expended (i.e., while not in direct furtherance

of sales) while employed by Defendant. Because CA Named Plaintiff and CA Class were paid

                                                36
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 37 of 45



exclusively by commission based on their sales, the were paid by piece-rate under the California

Labor Code and California Wage Laws.

       200.   Defendant’s violations of the California Wage Laws include, but are not limited to,

not paying CA Named Plaintiff and CA Class, for all non-productive time expended while

employed by Defendant in violation of California Labor Code § 226 and Wage Order 4-2001.

       201.   Labor Code § 510 provides in relevant part: “[e]ight hours of labor constitutes a

day’s work.” Labor Code § 1197 provides: “the minimum wage for employees fixed by the

commission is the minimum wage to be paid to employees, and the payment of a less wage than

the minimum so fixed is unlawful.”

       202.   Labor Code § 1194.2 provides in relevant part: “In any action under Section 1193.6

or Section 1194 to recover wages because of the payment of a wage less than the minimum wage

fixed by an order of the commission, an employee shall be entitled to recover liquidated damages

in an amount equal to the wages unlawfully unpaid and interest thereon.”

       203.   CA Named Plaintiff and CA Class performed non-sales work for Defendant, for

which they were not compensated, in violation of California’s minimum wage laws.

       204.   All times relevant, pursuant California law, CA Named Plaintiff and CA Class

should have received not less than the minimum wage for all their non-sales work.

       205.   Defendant’s conduct in failing to pay CA Named Plaintiff and CA Class properly

was willful and was not based upon any reasonable interpretation of the law

       206.   As a direct and proximate result of Defendant’s willful violation of Labor Code §§

226, 510, 1194 and 1197 and California Wage Order No. 4-2001, CA Named Plaintiff, on behalf

of himself and the CA Class, are entitled to recover from Defendant all wages due for unpaid non-

productive time, i.e., non-sales work, while working as RLOs for Defendants, attorneys’ fees,



                                               37
        Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 38 of 45



liquidated damages, prejudgment interest, and all other legal remedies available under law for

failure to pay for non-productive time, in an amount to be determined at trial.


                                        COUNT VIII
                                    California Wage Laws
                         (Failure to pay all wages due at separation)
                       (CA Named Plaintiff and CA Class v. Defendant)

         207.   The foregoing paragraphs as incorporated herein as if set forth in full.

         208.   California Labor Code §§ 201 and 202 requires Defendant to pay all compensation

due and owing to CA Named Plaintiff and CA Class at or around the time employment is

terminated. Section 203 of the California Labor Code provides that if an employer willfully fails

to pay compensation promptly upon discharge or resignation, as required by §§ 201 and 202, then

the employer is liable for penalties in the form of continued compensation up to thirty (30) work

days.

         209.   At all times relevant during the liability period, CA Named Plaintiff and CA Class

were employees of Defendant covered by California Labor Code § 203.

         210.   CA Named Plaintiff and CA Class were not paid for their work performed, as set

forth herein.

         211.   Defendant willfully failed to pay CA Named Plaintiff and CA Class who are no

longer employed by Defendant for their uncompensated hours, uncompensated overtime, and for

other items alleged herein upon their termination or separation from employment with Defendant

in violation of California Labor Code §§ 201, 202 and 203.

         212.   As a direct and proximate result of Defendant’s willful violation of California

Labor Code §§ 201, 202 and 203, CA Named Plaintiff, on behalf of himself and the CA Class,

seek all wages due at separation amounting to thirty (30) days wages for CA Named Plaintiff and

CA Class pursuant to California Labor Code § 203, in an amount to be determined at trial.
                                                 38
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 39 of 45



                                       COUNT IX
                                  California Wage Laws
                                  (Unfair Competition)
                       (CA Named Plaintiff and CA Class v. Defendant)
       213.    The foregoing paragraphs are incorporated herein as if set forth in full.

       214.    Section 17200 of the California Business and Professional Code (the “UCL”)

prohibits any unlawful, unfair, or fraudulent business practices.

       215.    Through its actions alleged herein, Defendant has engaged in unfair competition

within the meaning of the UCL. Defendant’s conduct, as alleged herein, constitutes unlawful,

unfair and/or fraudulent business practices under the UCL.

       216.    Defendant’s unlawful conduct under the UCL includes, but is not limited to,

violating the statues and regulations alleged herein; failure to pay CA Named Plaintiff and CA

Class wages and compensation they earned through labor provided; violating California Labor

Code § 204 and employees’ fundamental right to be paid wages in a timely fashion for their work;

and failing to otherwise compensated CA Named Plaintiff and CA Class, as alleged herein.

       217.    Defendant’s fraudulent conduct includes, but is not limited to, issuing wage

statements containing false and/or misleading information about the amount of wages or

compensation due.

       218.    CA Named Plaintiff has standing to assert this claim because he has suffered injury

in fact and has lost money as a result of Defendant’s conduct.

       219.    As a direct and proximate result of Defendant’s willful violation of § 17200 of the

California UCL, CA Named Plaintiff and CA Class seek compensation from Defendant due to it

engaging in unlawful, unfair, and/or fraudulent conduct alleged herein.

                                         COUNT X
                                    Maryland Wage Laws
                       (Failure to Pay Overtime and Minimum Wage)
                      (MD Named Plaintiff and MD Class v. Defendant)

                                                39
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 40 of 45



       220.    The foregoing paragraphs are incorporated herein as if set forth in full.

       221.    At all times relevant herein, Defendant has been and continues to be an employer

within the meaning of the MDWHL.

       222.    At all times relevant herein, Defendant was responsible for paying wages to MD

Named Plaintiff and MD Class.

       223.    At all times relevant herein, Maryland Named Plaintiff and MD Class were

employed with Defendant as “employees” within the meaning of the MDWHL.

       224.    Under the MDWHL, an employer must pay an employee at least one and one-half

times their regular rate of pay for each hour worked in excess of forty (40) hours per workweek.

       225.    Defendant violated the MDWHL by misclassifying MD Named Plaintiff and MD

Class as exempt outside sales employees and failing to properly pay MD Named Plaintiff and MD

Class. at least minimum wage for all hours worked and at least one- and one-half times their regular

rate of pay for all hours worked over 40 in a workweek.

       226.    Defendant’s conduct in failing to pay MD Named Plaintiff and MD Class properly

was willful and was not based upon any reasonable interpretation of the law.

       227.    As a direct and proximate result of Defendant’s willful violation of MDWHL, MD

Named Plaintiff and the MD Class seek unpaid minimum wage, unpaid overtime compensation,

statutory/liquidated damages, attorney’s fees, costs, and all other legal remedies available under

the law as a consequence of Defendant’s failure to pay them overtime compensation for hours

worked over 40 per workweek, in an amount to be determined at trial.



                                     COUNT XI
         Pennsylvania Wage Laws (Failure to Pay Overtime and Minimum Wage)
                    (PA Named Plaintiff and PA Class v. Defendant)
       228.    The foregoing paragraphs are incorporated herein as if set forth in full.
                                                40
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 41 of 45



       229.    At all times relevant herein, Defendant has been and continues to be an employer

within the meaning of the PAWHL.

       230.    At all times relevant herein, Defendant was responsible for paying wages to PA

Named Plaintiff and PA Class.

       231.    At all times relevant herein, Pennsylvania Named Plaintiff and PA Class were

employed with Defendant as “employees” within the meaning of the PAWHL.

       232.    Under the PAWHL, an employer must pay an employee at least one and one-half

times their regular rate of pay for each hour worked in excess of forty (40) hours per workweek.

       233.    Defendant violated the PAWHL by misclassifying PA Named Plaintiff and PA

Class as exempt outside sales employees and failing to properly pay PA Named Plaintiff and PA

Class. at least minimum wage for all hours worked and at least one- and one-half times their regular

rate of pay for all hours worked over 40 in a workweek.

       234.    Defendant’s conduct in failing to pay PA Named Plaintiff and PA Class properly

was willful and was not based upon any reasonable interpretation of the law.

       235.    As a direct and proximate result of Defendant’s willful violation of PAWHL, PA

Named Plaintiff and the PA Class seek unpaid minimum wage, unpaid overtime compensation,

statutory/liquidated damages, attorney’s fees, costs, and all other legal remedies available under

the law as a consequence of Defendant’s failure to pay them overtime compensation for hours

worked over 40 per workweek, in an amount to be determined at trial.


                                        COUNT XIII
                                   Washington Wage Laws
                       (Failure to Pay Overtime and Minimum Wage)
                      (WA Named Plaintiff and WA Class v. Defendant)
       236.    The foregoing paragraphs are incorporated herein as if set forth in full.



                                                41
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 42 of 45



       237.    At all times relevant herein, Defendant has been and continues to be an employer

within the meaning of the WAWHL.

       238.    At all times relevant herein, Defendant was responsible for paying wages to WA

Named Plaintiff and WA Class.

       239.    At all times relevant herein, Washington Named Plaintiff and WA Class were

employed with Defendant as “employees” within the meaning of the WAWHL.

       240.    Under the WAWHL, an employer must pay an employee at least one and one-half

times their regular rate of pay for each hour worked in excess of forty (40) hours per workweek.

       241.    Defendant violated the WAWHL by misclassifying WA Named Plaintiff and WA

Class as exempt outside sales employees and failing to properly pay WA Named Plaintiff and WA

Class. at least minimum wage for all hours worked and at least one- and one-half times their regular

rate of pay for all hours worked over 40 in a workweek.

       242.    Defendant’s conduct in failing to pay WA Named Plaintiff and WA Class properly

was willful and was not based upon any reasonable interpretation of the law.

       243.    As a direct and proximate result of Defendant’s willful violation of WAWHL, WA

Named Plaintiff and the WA Class seek unpaid minimum wage, unpaid overtime compensation,

statutory/liquidated damages, attorney’s fees, costs, and all other legal remedies available under

the law as a consequence of Defendant’s failure to pay them overtime compensation for hours

worked over 40 per workweek, in an amount to be determined at trial.



                                     COUNT XIV
              Oregon Wage Laws(Failure to Pay Overtime and Minimum Wage)
                     (OR Named Plaintiff and OR Class v. Defendant)
       244.    The foregoing paragraphs are incorporated herein as if set forth in full.



                                                42
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 43 of 45



       245.    At all times relevant herein, Defendant has been and continues to be an employer

within the meaning of the ORWHL.

       246.    At all times relevant herein, Defendant was responsible for paying wages to OR

Named Plaintiff and OR Class.

       247.    At all times relevant herein, Oregon Named Plaintiff and OR Class were employed

with Defendant as “employees” within the meaning of the ORWHL.

       248.    Under the ORWHL, an employer must pay an employee at least one and one-half

times their regular rate of pay for each hour worked in excess of forty (40) hours per workweek.

       249.    Defendant violated the ORWHL by misclassifying OR Named Plaintiff and OR

Class as exempt outside sales employees and failing to properly pay OR Named Plaintiff and OR

Class. at least minimum wage for all hours worked and at least one- and one-half times their regular

rate of pay for all hours worked over 40 in a workweek.

       250.    Defendant’s conduct in failing to pay OR Named Plaintiff and OR Class properly

was willful and was not based upon any reasonable interpretation of the law.

       251.    As a direct and proximate result of Defendant’s willful violation of ORWHL, OR

Named Plaintiff and the OR Class seek unpaid minimum wage, unpaid overtime compensation,

statutory/liquidated damages, attorney’s fees, costs, and all other legal remedies available under

the law as a consequence of Defendant’s failure to pay them overtime compensation for hours

worked over 40 per workweek, in an amount to be determined at trial.


       WHEREFORE, Named Plaintiffs and all Putative Class Members pray that this Court

enter an Order providing that:

       A.      Defendant is to compensate, reimburse, and make Named Plaintiffs and All

Putative Class Members whole for any and all pay and benefits they would have received had it

                                                43
     Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 44 of 45



not been for Defendant’s illegal actions, including but not limited to unpaid minimum wages,

unpaid overtime, and other compensation due under the law;

       B.      Named Plaintiffs and All Putative Class Members are to be awarded statutory,

liquidated, treble, and/or punitive damages;

       C.      Named Plaintiffs and All Putative Class Members are to be awarded pre-judgment

and post-judgment interest on their claims;

       D.      Named Plaintiffs and All Putative Class Members are to be awarded attorneys’ fees

and costs, together with the costs and expenses of this action as provided by applicable law;

       E.      Named Plaintiffs and All Putative Class Members are to have a trial by jury; and

       F.      Named Plaintiffs and All Putative Class Members are to be accorded any and all

other equitable and legal relief due under the law.


       Dated: October 29, 2020.
Respectfully Submitted,


        /s Carly Jane Skarbnik
        MEREDITH MALATINO, LLC
        Carly Jane Skarbnik, Esq.                         Justin L. Swidler, Esq.
        (SNDY 4088526)                                    SWARTZ SWIDLER, LLC
        411 Hackensack Ave., Ste. 407                     1101 Kings Highway N, Ste. 402
        Hackensack, NJ 07601                              Cherry Hill, NJ 08034
        Phone: (201) 518-1914                             Telephone: (856) 685-7420
        cmeredith@meredithmalatinolaw.com                 E-mail: jswidler@swartz-legal.com
        Admitted Pro Hac Vice                             Admitted Pro Hac Vice


        Robert D. Soloff, Esq.                            Marc A. Silverman, Esq.
        ROBERT D. SOLOFF, P.A.                            FRANK WEINBERG BLACK, P.L.
        7805 SW 7th Court                                 7805 SW 7th Court
        Plantation, Florida 33324                         Plantation, Florida 33324
        Telephone: (954) 472-0002                         Telephone: (954) 474-8000
        E-mail: robert@solofflaw.com                      E-mail: msilverman@fwblaw.net
        Admitted Pro Hac Vice                             Admitted Pro Hac Vice

       Attorneys for Plaintiffs


                                                44
Case 1:20-cv-06492-AJN-BCM Document 67 Filed 10/29/20 Page 45 of 45




                                45
